Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-25-2002

Bailey v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2539




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bailey v. Comm Social Security" (2002). 2002 Decisions. Paper 44.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/44


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                    No. 01-2539
                    ___________

                HAROLD J. BAILEY,

                              Appellant

                        v.

              *LARRY G. MASSANARI,
     Acting Commissioner of Social Security

         *(Pursuant to F.R.A.P. 43(c))
                   ___________

 On Appeal from the United States District Court
     for the Western District of Pennsylvania

District Court Judge: The Honorable D. Brooks Smith
              (D.C. Civil No. 00-127J)
                    ___________

   Submitted Under Third Circuit L.A.R. 34.1(a)
                 January 16, 2002

Before: RENDELL, FUENTES, and MAGILL, Circuit Judges

         (Opinion Filed: January 25, 2002)
              ________________________

                 MEMORANDUM OPINION
              ________________________
FUENTES, Circuit Judge:
     Plaintiff Harold J. Bailey appeals the District Court's dismissal of
his complaint
seeking judicial review of the final decision of the Commissioner of
Social Security
denying his application for Supplemental Security Income.
     Our review is limited to determining whether the Commissioner's
decision is
supported by substantial evidence. 42 U.S.C.     405(g), 1383(c)(3). This
Court neither
undertakes a de novo review of the decision, nor does it re-weigh the
evidence in the
record. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986).
"We will not
set the Commissioner's decision aside if it is supported by substantial
evidence, even if
we would have decided the factual inquiry differently." Hartanft v.
Apfel, 181 F.3d 358,
360 (3d Cir. 1999). Substantial evidence is evidence that is less than a
preponderance,
but more than a mere scintilla. Richardson v. Perales, 402 U.S. 389, 401
(1971). That is,
it "does not mean a large or considerable amount of evidence, but rather
'such relevant
evidence as a reasonable mind might accept as adequate to support a
conclusion.'" Pierce
v. Underwood, 487 U.S. 552, 565 (1988) (quoting Consolidated Edison Co. v.
NLRB,
305 U.S. 197, 229 (1938)); accord Hartranft, 181 F.3d at 360.
     We have carefully considered Bailey's arguments in this appeal and
find that they
lack merit. For the reasons substantially stated in the well-reasoned and
thorough opinion
of Judge Smith, we find that the ALJ's decision was supported by
substantial evidence
and we therefore affirm.



_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                        /s/Julio M. Fuentes
                                        Circuit Judge